                             Case 2:18-cv-03780-JAT Document 10 Filed 12/07/18 Page 1 of 2



                     1      THORPE SHWER, P.C.
                            William L. Thorpe (No. 005641)
                     2      André H. Merrett (No. 020889)
                            Kristin Paiva (No. 026338)
                     3      Nicole M. Stewart (No. 032500)
                            3200 North Central Avenue, Suite 1560
                     4      Phoenix, Arizona 85012-2441
                            Telephone: (602) 682-6100
                     5      Email: docket@thorpeshwer.com
                            Email: wthorpe@thorpeshwer.com
                     6      Email: amerrett@thorpeshwer.com
                            Email: kpaiva@thorpeshwer.com
                     7      Email: nstewart@thorpeshwer.com
                     8
                            Attorneys for Petitioner
                     9
                     10
                     11
THORPE SHWER, P.C.




                     12
                     13                       IN THE UNITED STATES DISTRICT COURT
                     14                             FOR THE DISTRICT OF ARIZONA
                     15     O.P.E.N. AMERICA, INC., d/b/a               NO. 2:18-cv-03780-JAT
                            OPENWORKS,
                     16
                                                  Petitioner,
                     17                                                 ACCEPTANCE OF SERVICE OF
                            v.                                          PETITION TO COMPEL
                     18                                                 ARBITRATION
                            RUTH, LLC, a Colorado limited
                     19     liability company; and RUTH MARK,
                            an individual,
                     20
                                                  Respondents.
                     21
                     22
                     23
                     24             To:   William L. Thorpe
                                          André H. Merrett
                     25                   Kristin Paiva
                                          Nicole M. Stewart
                     26                   Thorpe Shwer, P.C.
                                          3200 North Central Avenue, Suite 1560
                     27                   Phoenix, Arizona 85012-2441
                     28

                          8909621
                            Case 2:18-cv-03780-JAT Document 10 Filed 12/07/18 Page 2 of 2



                     1
                                 I have received your request to accept service of the Petition to Compel Arbitration
                     2
                          Pursuant to 9 U.S.C. § 4 filed in this action on behalf of Respondents Ruth, LLC and Ruth
                     3
                          Mark. I have received a copy of the petition, two copies of this waiver form, and a prepaid
                     4
                          means of returning one signed copy of the form to you.
                     5
                                 I, or the entity and individual I represent, will keep all defenses or objections to the
                     6
                          lawsuit, the court’s jurisdiction, and the venue of the action, but that I waive any objections
                     7
                          to the absence of service.
                     8
                                 I also understand that I, or the entity and individual I represent, must file and serve
                     9
                          a response to the petition within 60 days from December 6, 2018. Failure to do so will
                     10
                          result in a default judgment being entered against the entity and individual I represent.
                     11
THORPE SHWER, P.C.




                     12
                                 DATED this 6th day of December, 2018.
                     13
                     14
                     15
                     16
                                                       By:__/s/ David Seligman_________________
                     17                                  David H. Seligman
                     18                                  Alexander N. Hood
                                                         Towards Justice
                     19                                  1410 High Street, Suite 300
                                                         Denver, Colorado 80218
                     20                                  Attorneys for Respondents
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28

                                                                        2
